DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16867283, filed on 5/05/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye (US 20140096871 A1).
Regarding claim 1, Kaye teaches a control unit (110) for controlling a tree stem processing tool pivotably mounted to an articulated boom in such a way that an orientation of the tool (see Figures 2A-B) is changed when the tool is controllably rotated about a rotation axis 
maintain a calculation model (see Figure 3), wherein the calculation model (step 301 and 302, see Figure 3) relates to at least one of: 
a predetermined direction (D) coinciding with a predetermined hazard direction (within 202) or being at a fixed angle in relation to the predetermined hazard direction, in which predetermined hazard direction a piece coming off the tool is expected to fly or a tree stem held in the tool is expected to move during a power-driven operation of the tool (see Figure 2B, paragraph 0033-0035), and 
a predetermined hazard trajectory (D) along which the piece is expected to fly or the tree stem is expected to move during a power-driven operation of the tool (see Figure 2B, paragraph 0033-0035); 
maintain location data in the control unit, wherein the location data defines a predetermined location associated with the mobile work machine, a geographical place, or an object or a location in the vicinity of the tool (tracking via GPS transponder, paragraph 0027);
 automatically determine in the calculation model and on a basis of the location data (step 304, paragraph 0030) at least one of: 
a separation prevailing between the predetermined direction and the predetermined location during the power-driven operation (paragraph 0036-0038), and 
a distance prevailing between the predetermined hazard trajectory and the predetermined location during the power-driven operation (paragraph 0036-0038); and

Regarding claim 2, Kaye teaches the predetermined hazard direction or the predetermined hazard trajectory is associated with a sawing apparatus of the tool, the piece is a part of a saw chain in the sawing apparatus, and the saw chain is adapted to move in the sawing apparatus during the power-driven operation of the tool to cross-cut the tree stem (see Figure 5).
Regarding claim 3, Kaye teaches the predetermined hazard direction or the predetermined hazard trajectory is associated with a feeding device of the tool, and the feeding apparatus is adapted to transfer the tree stem through the tool during the power-driven operation of the tool to move the tree stem or debranch the tree stem with the tool (see Figure 5).
Regarding claim 4, Kaye teaches the prevailing separation is represented by the relative angle between the predetermined direction and the predetermined location, whereby the one or more operating parameters vary as a function of the relative angle determined by the control unit (paragraph 0036-0038).
Regarding claim 5, Kaye teaches the prevailing distance is represented by a distance between the predetermined hazard trajectory and the predetermined location, whereby the one or more operating parameters additionally vary as a function of the distance determined by the control unit (paragraph 0036-0038).
Regarding claim 6, Kaye teaches the control mode is adapted to control the power-driven operation according to the predetermined dependency in such a way that the one or more operating parameters additionally vary as a function of a distance prevailing between the predetermined location and the tool, a sawing apparatus of the tool, or a feeding device of the tool, the distance being determined by the control unit (paragraph 0036-0038).
Regarding claim 7, Kaye teaches the one or more operating parameters include one or more of: a speed generated in the actuator driving the swinging saw blade of the sawing apparatus (paragraph 0034, 0056).
Regarding claim 8, Kaye teaches according to the predetermined dependency the value or magnitude of the one or more operating parameters is decreased when it is established in the control unit that the prevailing separation or the prevailing distance has been decreased (controlling the drive mechanism as the it get closer to more hazard zones, paragraph 0062 and 0065)
Regarding claim 9, Kaye teaches the decreasing takes place when it is established in the control unit that the prevailing separation or the prevailing distance equals or is less than a predetermined threshold value (adjustment based on data, paragraph 0065).
Regarding claim 10, Kaye teaches the value or magnitude of the one or more operating parameters is adapted to decrease at its lowest to a magnitude or value that guarantees continuation of the power-driven operation in question (examiner notes that Kaye teaches the drive mechanism value is adjustable, therefore the lowest value of the drive mechanism while the blade is still running is consider to meet this limitation, paragraph 0062 and 0065).
Regarding claim 11, Kaye teaches the power-driven operation is cross-cutting a tree stem held in a substantially vertical position in the tool or cross-cutting a tree stem held in a substantially horizontal position in the tool or feeding the tree stem through the tool while being held in a substantially horizontal position (see Figure 5).
Regarding claim 12, Kaye teaches one or more sensors (paragraph 0029) operably connected to the control unit, wherein the control unit is adapted to receive information or data indicative of the orientation of the tool, the predetermined direction, the predetermined hazard direction, and/or the predetermined hazard trajectory, and information or data indicative of the location of the predetermined location from the one or more sensors (paragraph 0029).
Regarding claim 13, Kaye teaches a mobile work machine, comprising: 
an articulated boom being rotatably connected to the mobile work machine (see Figure 1A), wherein the mobile work machine is a forestry machine, a forwarder for transferring timber or tree stems, or a harvester for harvesting and processing timber or tree stems; 
a tree stem processing tool pivotably mounted to the articulated boom in such a way that an orientation of the tool is changed when the tool is controllably rotated about a rotation axis that is oriented substantially vertically (see Figures 2A-2B); and
a control unit for controlling the mobile work machine, the articulated boom, and the tool (see Figure 2A-2B): 
wherein the control unit is adapted to:
maintain a calculation model (see Figure 3), wherein the calculation model (step 301 and 302, see Figure 3) relates to at least one of: 

a predetermined hazard trajectory (D) along which the piece is expected to fly or the tree stem is expected to move during a power-driven operation of the tool (see Figure 2B, paragraph 0033-0035); 
maintain location data in the control unit, wherein the location data defines a predetermined location associated with the mobile work machine, a geographical place, or an object or a location in the vicinity of the tool (tracking via GPS transponder, paragraph 0027);
 automatically determine in the calculation model and on a basis of the location data (step 304, paragraph 0030) at least one of: 
a separation prevailing between the predetermined direction and the predetermined location during the power-driven operation (paragraph 0036-0038), and 
a distance prevailing between the predetermined hazard trajectory and the predetermined location during the power-driven operation (paragraph 0036-0038); and
automatically apply a control mode (step 305) in the control unit in which control mode the power-driven operation is controlled according to a predetermined dependency in such a way that one or more operating parameters influencing the power-driven operation vary as a function of the prevailing separation or the prevailing distance (paragraph 0036-0038). 
Regarding claim 14, Kaye teaches a method for controlling a tree stem processing tool pivotably mounted to an articulated boom such that an orientation of the tool is changed when the tool is controllably rotated about a rotation axis that is oriented substantially vertically (see Figures 2A-2B), the articulated boom being rotatably connected to a mobile work machine having a control unit controlling the mobile work machine, the articulated boom, and the tool (see Figures 2A-2B), the method comprising: 
maintain a calculation model (see Figure 3), wherein the calculation model (step 301 and 302, see Figure 3) relates to at least one of: 
a predetermined direction (D) coinciding with a predetermined hazard direction (within 202) or being at a fixed angle in relation to the predetermined hazard direction, in which predetermined hazard direction a piece coming off the tool is expected to fly or a tree stem held in the tool is expected to move during a power-driven operation of the tool (see Figure 2B, paragraph 0033-0035), and 
a predetermined hazard trajectory (D) along which the piece is expected to fly or the tree stem is expected to move during a power-driven operation of the tool (see Figure 2B, paragraph 0033-0035); 
maintain location data in the control unit, wherein the location data defines a predetermined location associated with the mobile work machine, a geographical place, or an object or a location in the vicinity of the tool (tracking via GPS transponder, paragraph 0027);
 automatically determine in the calculation model and on a basis of the location data (step 304, paragraph 0030) at least one of: 

a distance prevailing between the predetermined hazard trajectory and the predetermined location during the power-driven operation (paragraph 0036-0038); and
automatically apply a control mode (step 305) in the control unit in which control mode the power-driven operation is controlled according to a predetermined dependency in such a way that one or more operating parameters influencing the power-driven operation vary as a function of the prevailing separation or the prevailing distance (paragraph 0036-0038). 
Regarding claim 15, Kaye teaches when applying the control mode, decreasing the value or magnitude of the one or more operating parameters according to the predetermined dependency when it is established in the control unit that the prevailing separation or the prevailing distance has been decreased (controlling the drive mechanism as the it get closer to more hazard zones, paragraph 0062 and 0065).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green (US 20200276680 A1) teach the blade drive slow/stop during hazard time (paragraph 0021 and 0024).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        10/22/2021